Case 1:19-cr-00366-LGS Document 26 Filed 07/29/19 Page 1 of 2




                                               USDC SDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 7/29/2019
Case 1:19-cr-00366-LGS Document 26 Filed 07/29/19 Page 2 of 2




                      The parties are directed to confer and file a joint letter with a
                      proposed schedule for any transfer and/or Rule 16 motions by
                      August 26, 2019. The Clerk of the Court is directed to terminate
                      the letter motion at docket number 23.

                      Dated: July 29, 2019
                      New York, New York
